EXHIBIT 10.1 GALT PETROLEUM, INC. SUBSCRIPTION AGREEMENT Galt Petroleum, Inc. 175 South Main Street 15th Floor Salt Lake City, Utah 84111 RE:Galt Petroleum, Inc. Common Stock Ladies and Gentlemen: The undersigned investor in this Subscription Agreement hereby acknowledges receipt of the Prospectus, dated , 2012, of Galt Petroleum, Inc., a Nevada corporation (the “Company”), and subscribes for the following number of shares upon the terms and conditions set forth in the Prospectus. The Investor agrees that this Subscription Agreement is subject to availability and acceptance by the Company. The Investor hereby subscribes for shares of the Company’s common stock (“Common Stock”) at $1.00 per share, for an aggregate purchase price of $. Payment of $ as payment in full of the purchase price is being made via check directly to the Company. If this subscription is rejected by the Company, in whole or in part, for any reason, all funds will be returned within three business days of the Company’s receipt of such funds, without interest or deduction of any kind. Purchaser Information: PrintedName: Signature: Date: Address: The foregoing Subscription is hereby accepted in full on behalfofGalt Petroleum, Inc. Date . GALT PETROLEUM, INC. By: Cary Valerio President and Principal Executive Officer
